[Cite as Auls v. Richland Correctional Inst., 2011-Ohio-367.]

                                                         Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




PAUL AULS

        Plaintiff

        v.

RICHLAND CORRECTIONAL INSTITUTION

        Defendant
        Case No. 2010-10866

Judge Alan C. Travis

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On October 22, 2010, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). To date, plaintiff has not filed a response.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3}                                       “Summary    judgment   shall     be     rendered
forthwith if the pleadings, depositions, answers to interrogatories, written admissions,
affidavits, transcripts of evidence, and written stipulations of fact, if any, timely filed in
the action, show that there is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law. No evidence or stipulation may
be considered except as stated in this rule. A summary judgment shall not be rendered
unless it appears from the evidence or stipulation, and only from the evidence or
stipulation, that reasonable minds can come to but one conclusion and that conclusion
is adverse to the party against whom the motion for summary judgment is made, that
party being entitled to have the evidence or stipulation construed most strongly in the
party’s favor.” See also Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-
7108, citing Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317.
Case No. 2010-10866                         -2-                                    ENTRY

       {¶ 4} In his complaint, plaintiff alleges that in September 2008, he was
sentenced to serve two years in prison after being convicted of domestic violence.
According to plaintiff, a judge of the Summit County Court of Common Pleas failed to
award him all of the jail-time credit that he was entitled to receive. As a result, plaintiff
maintains that defendant held him for 58 days after his lawful sentence had expired.
       {¶ 5} R.C. 2967.191 states, in part:

       {¶ 6} “The department of rehabilitation and correction shall reduce the stated
prison term of a prisoner * * * by the total number of days that the prisoner was confined
for any reason arising out of the offense for which the prisoner was convicted and
sentenced, including confinement in lieu of bail while awaiting trial, confinement for
examination to determine the prisoner’s competence to stand trial or sanity, and
confinement while awaiting transportation to the place where the prisoner is to serve the
prisoner’s prison term.”
       {¶ 7} Plaintiff alleges a claim for false imprisonment under common law. False
imprisonment occurs when a person confines another “‘intentionally without lawful
privilege and against his consent within a limited area for any appreciable time, however
short.’” Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71, quoting 1 Harper & James,
The Law of Torts (1956), 226, Section 3.7. See also Bennett v. Ohio Dept. of Rehab. &
Corr. (1991), 60 Ohio St.3d 107, 109.
       {¶ 8} In order to prevail on his claim of false imprisonment, plaintiff must show
that: 1) his lawful term of confinement expired; 2) defendant intentionally confined him
after the expiration; and 3) defendant had knowledge that the privilege initially justifying
the confinement no longer existed. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.
       {¶ 9} Defendant contends that pursuant to the September 25, 2008 journal entry
from the Summit County Court of Common Pleas, plaintiff was given credit for three
days served and that defendant credited plaintiff with an additional six days served
Case No. 2010-10866                         -3-                                     ENTRY

before he was transferred into defendant’s custody. (Defendant’s Exhibit A.) Plaintiff’s
sentence expired on September 19, 2010, and plaintiff was released. Thus, defendant
maintains that plaintiff was confined pursuant to a valid sentencing order. Defendant
asserts it has no discretion in awarding jail-time credit and that it must follow the
sentencing entry of the court. See State ex rel. Corder v. Wilson (1991), 68 Ohio
App.3d 567.
       {¶ 10} “There is simply no statutory provision conferring a right upon the Adult
Parole Authority to ignore the trial court determination of the number of days and to
substitute its own in complying with the mandate of R.C. 2967.191.” Id. at 573.
       {¶ 11} The Tenth District Court of Appeals has stated that “[t]he moving party
bears the initial responsibility of informing the trial court of the basis for the motion, and
identifying those portions of the record that demonstrate the absence of a genuine issue
of fact on a material element of one or more of the nonmoving party’s claims for relief.
Dresher v. Burt (1996), 75 Ohio St.3d 280, 292. If the moving party satisfies this initial
burden by presenting or identifying appropriate Civ.R. 56(C) evidence, the nonmoving
party must then present similarly appropriate evidence to rebut the motion with a
showing that a genuine issue of material fact must be preserved for trial. Norris v. Ohio
Standard Oil Co. (1982), 70 Ohio St.2d 1,2. The nonmoving party does not need to try
the case at this juncture, but its burden is to produce more than a scintilla of evidence in
support of its claims. McBroom v. Columbia Gas of Ohio, Inc. (June 28, 2001), Franklin
App. No. 00AP-1110.” Nu-Trend Homes, Inc. et al. v. Law Offices of DeLibera, Lyons &
Bibbo et al., Franklin App. No. 01AP-1137, 2003-Ohio-1633.
       {¶ 12} Plaintiff cannot prevail on an action for false imprisonment where
defendant confined plaintiff pursuant to a valid entry recorded by the sentencing court.
Upon review of the motion and the memoranda submitted by defendant, the court finds
that there is no genuine issue of material fact and defendant is entitled to judgment as a
matter of law. Defendant’s motion for summary judgment is GRANTED and judgment is
Case No. 2010-10866                         -4-                                    ENTRY

rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          ALAN C. TRAVIS
                                          Judge

cc:


Kristin S. Boggs                              Paul Auls
Assistant Attorney General                    732 Roscoe Avenue
150 East Gay Street, 18th Floor               Akron, Ohio 44306
Columbus, Ohio 43215-3130

SJM/cmd
Filed January 5, 2011
To S.C. reporter January 27, 2011